Citation Nr: 0418469	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-21 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic entitlement to non-service-connected death pension 
benefits.

3.  Entitlement to service connection for malaria, for 
accrued benefit purposes.

4.  Entitlement to service connection for pulmonary 
tuberculosis (PTB), for accrued benefit purposes.

5.  Entitlement to service connection for arthritis, for 
accrued benefit purposes.  

6.  Entitlement to service connection for rheumatism, for 
accrued benefit purposes.  

7.  Entitlement to service connection for hearing defect, for 
accrued benefit purposes.  

8.  Entitlement to service connection for asthma, for accrued 
benefit purposes.  

9.  Entitlement to service connection for malnutrition with 
generalized body weakness, for accrued benefit purposes.  

10.  Entitlement to service connection for hypertension with 
dizziness, for accrued benefit purposes.  

11.  Entitlement to service connection for macular 
degeneration (claimed as eye defect), for accrued benefit 
purposes.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to May 1942 and with the 
Regular Philippine Army from May 1945 to March 1946.  The 
veteran died in early 2001.  The appellant is the veteran's 
widow.

At the time of the veteran's death, the veteran had a pending 
claim of service connection for malaria, PTB, arthritis, 
rheumatism, hearing defect, asthma, malnutrition with 
generalized body weakness, hypertension with dizziness, and 
macular degeneration (claimed as an eye defect).  
The issues pending at the time of the veteran's death are 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2002 rating decision by the RO, and are reviewed 
to determine the appellant's entitlement to accrued benefits.   
The issues of service connection for the cause of the 
veteran's death and basic eligibility for non-service 
connected pension benefits are before the Board on appeal 
from a January 2003 rating decision by the RO. 


FINDINGS OF FACT

1.  The veteran died in early 2001 at the age of 83; sepsis 
secondary to cellulitis of the right leg was certified as the 
immediate cause of death, with community- acquired pneumonia 
as an antecedent cause, and with cardiac dysrhythmia (atrial 
fibrillation-rapid ventricular response) as an underlying 
cause.

2.  Cellulitis of the right leg, community-acquired 
pneumonia, or a cardiovascular disease were not manifested in 
service; the veteran was not a prisoner of war (POW) for 30 
days or more; cardiovascular disease was not manifested 
during the presumptive period following service, and the 
veteran's cause of death is not shown to have been related to 
service.

3.  Service connection has not been established for any 
disability, and service connected disability is not shown to 
have materially contributed to cause the veteran's death.

4.  The veteran's service department certified military 
service was in the Philippine Commonwealth Army from December 
1941 to May 1942 and in the Regular Philippine Army from May 
1945 to March 1946; it is also certified that he was not a 
POW and that he did not have recognized guerrilla service.

5.  Competent evidence has not been obtained to show that, 
prior to the veteran's death, he had current residuals of 
malaria that had its clinical onset in service or within the 
presumptive period following service.  

6.  Competent evidence has not been obtained to show that, 
prior to the veteran's death, he had current PTB that had its 
clinical onset in service or within the presumptive period 
following service.  

7.  Competent evidence has not been obtained to show that 
prior to the veteran's death, he had current arthritis due to 
disease or injury in service.  

8.  Competent evidence has not been obtained to show that, 
prior to the veteran's death, he had current rheumatism due 
to disease or injury incurred in or aggravated by service.  

9.  Competent evidence has not been obtained to show that, 
prior to the veteran's death, he had a current hearing defect 
due to disease or injury incurred in or aggravated by 
service.  

10.  Competent evidence has not been obtained to show that, 
prior to the veteran's death, he had current asthma that was 
incurred in or aggravated by service.  

11.  Competent evidence has not been obtained to show that, 
prior to the veteran's death, he had current malnutrition 
with generalized body weakness due to disease or injury that 
was incurred in or aggravated by service.  

12.  Competent evidence has not been obtained to show that, 
prior to the veteran's death, he had current hypertension 
that had its onset during service or within the presumptive 
period following service.  

13.  Competent evidence has not been obtained to show that, 
prior to the veteran's death, he had current macular 
degenerative that had its onset during service or within the 
presumptive period following service.  


CONCLUSIONS OF LAW

1.  Neither the veteran's cellulitis of the right leg, 
community-acquired pneumonia, nor a cardiovascular disease 
was due to disease or injury incurred in or aggravated by the 
veteran's period of active service; nor was any service-
connected disability shown to have caused or contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 3.312 (2003).

2.  The criteria for basic eligibility to VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 
5107 (West 2002);  38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2003).

3.  The veteran is not shown to have malaria, PTB, asthma, 
malnutrition with generalized body weakness, hypertension 
with dizziness or macular degeneration due to disease or 
injury that was incurred in or aggravated by service; nor may 
any be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 
5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.306, 3.307, 3.309 (2003).  

4.  The veteran is not shown to have arthritis, rheumatism or 
a hearing defect due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter:  Duties to Notify & to Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The veteran's claim for service-connected compensation was 
received in June 1999.  By letter dated in August 2000, the 
veteran was advised of what evidence would substantiate his 
claim, under the then-applicable law pertaining to the 
establishment of well-grounded claims.  Subsequent to the 
death of the veteran in early 2001, the appellant was advised 
of what evidence would substantiate her claims and apprised 
of the allocation of responsibility for obtaining such 
evidence by letters dated in June 2001, November 2001, 
January 2002, March 2002 and November 2003, as well as the 
December 2002 and January 2003 rating decisions and the July 
2003 Statement of the Case.  Accordingly, the Board finds 
that the duty to inform the appellant of required evidence to 
substantiate her claim has been satisfied.  38 U.S.C.A. § 
5103(a) (West 2002).

The RO has completed all development of this claim that is 
possible without further input by the appellant.  Although 
the appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, she has not 
responded with any specific information as to the existence 
of any further information which would substantiate the 
claims, but are instead in the nature of mere argument as to 
why she should receive the benefits she seeks.  Given the 
appellant's lack of a specific response to the RO's continued 
advisements, and because all available evidence has been 
obtained, the requirements set forth in the VCAA with regard 
to notice and development of the appellant's claim have been 
satisfied.  


II. Service Connection for Accrued Benefit Purposes

The law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000(a) (2003).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000 (2003); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. 
Cir. 1996) (noting that an accrued benefits claim is 
derivative of the veteran's claim).  There is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1998).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service connection can also be granted for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  Where a veteran served 90 days or more 
of continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is clearly 
against the claims of service connection for accrued benefit 
purposes, and the appeal will be denied.
As noted, at the time of his death, claims of service 
connection for PTB, arthritis, rheumatism, a hearing defect, 
asthma, malnutrition with generalized body weakness, 
hypertension with dizziness, and macular degeneration 
(claimed as eye defect) were pending.  

In support of his claims, the veteran had submitted an 
October 2000 affidavit signed by N.G.L. and A.C.P., who were 
identified as his in-service colleagues.  The affidavit 
indicates that the veteran's colleagues recalled the veteran 
having complaints of "malaria, pulmonary tuberculosis, 
dizziness, [a] kidney ailment," and hearing defects and 
malnutrition, which in the makers' opinion, caused the 
veteran to have arthritis and rheumatism.  

The veteran also submitted a May 1999 prescription note 
authored by C.S.G., M.D., indicating that he had then treated 
the veteran for a high fever.  In a subsequent letter, Dr. 
C.S.G. reported that he had initially provided medical 
treatment to the veteran in December 1999.  Also of record 
are notes from a non-VA hospital indicating the veteran to 
have received medical care for an unspecified disorder 
beginning in February 1965.

However, also of record is a separation document authored by 
an official of the Philippine Army.  It reflects that at the 
time of his separation from the armed forces of the 
Philippines, the veteran was noted to be fit for discharge.  
The space on the discharge certificate allocated for 
specifying any sicknesses of the veteran is blank.  

The statement of N.G.L. and A.C.P. are not probative as to 
this inquiry.  Firstly, the statement bears no information as 
to whether, at the time he applied for service connected 
compensation, the veteran had the disabilities in question.  
Presuming the statement to be credible, the affidavit is not 
competent medical evidence, but only suggests that at the 
time of service, the veteran had pulmonary, auditory and 
urinary tract symptoms.  However, the makers do not, and 
indeed cannot, provide competent information as to whether 
the veteran had the disorders in question when he applied for 
service connection, nor whether such in-service symptoms led 
to the veteran having any other disorder.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. 
§ 3.159(a).  

The statement of Dr. C.S.G. is also not probative as to the 
incurrence of any disorder during the veteran's military 
service.  Although he relates that the veteran was treated 
for certain disorders beginning in 1999, there is no 
information relating these disorders to any incident of the 
veteran's military service.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The service department has certified that the veteran was not 
a POW, and the Board is bound by that certification.  A 
presumption of service connection is warranted for certain 
diseases if they are manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval or air service even though there is no record 
of such disease during service, if the veteran is a former 
POW and was interned for not less than 30 days.  See 38 
C.F.R. § 3.309(c).  As the veteran was not a POW, the 
presumption of service connection for certain chronic 
diseases, such as malnutrition is not warranted.  Likewise, 
presumptive service connection for cardiovascular disease, as 
a chronic disease, malaria, PTB, asthma, and hypertension is 
not warranted as the evidence of record does not establish 
those chronic diseases were likely manifested in the first 
post service year.

Thus, the only contemporaneously dated document with 
veteran's military service indicates that he was fit for 
discharge and that no sicknesses were incurred as a result of 
such service.  Because the evidence does not indicate that 
the veteran incurred the disabilities at issue as a result of 
military service, the appeal as to accrued benefits is 
denied.


III. Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2003).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As alluded to above, the veteran died in early 2001 at the 
age of 83.  The death certificate lists sepsis secondary to 
cellulitis of the right leg as the certified immediate cause 
of death, with community acquired pneumonia as an antecedent 
cause, and with cardiac dysrhythmia (atrial fibrillation-
rapid ventricular response) as an underlying cause.  

The record indicates that no competent evidence has been 
provided demonstrating any relationship between the veteran's 
claimed disabilities prior to his death and service, or 
suggestive of a relationship between the cause of death and 
any incident of the veteran's recognized active service.  

The medical evidence of record consists of records dated just 
prior to the veteran's death in 2001.  These records show the 
veteran's then-current disabilities and terminal disorders.  
There is no indication that the onset of any of the latter 
disorders or any other disorders had their onset in the mid-
1940's (nearly 60 years prior to the veteran's death), and 
there has been no medical evidence submitted in this regard 
which would raise a reasonable possibility of a relationship 
between disability at the time of the veteran's death and 
service nearly 60 years prior.

As there is absolutely no basis for establishing service 
connection for any disability implicated in the veteran's 
death, there is no basis for a finding that a service- 
connected disability caused or substantially or materially 
contributed to cause death.  Service connection has not been 
established for any disability, and for these reasons, 
service connection for the cause of the veteran's death must 
be denied.


IV.  Eligibility for Non-service-connected Death Pension

VA law provides that non-service-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541 (West 2002).  Service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, is not deemed to have been active military, 
naval or air service for the purpose of granting non-service-
connected death pension benefits to a deceased veteran's 
spouse.  See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2003).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Service department reports establish that the veteran's 
recognized service (which ended prior to July 1, 1946) is not 
qualifying for the non-service-connected death pension 
benefits.  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Since the law is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection (for accrued benefit purposes) for 
malaria, PTB, arthritis, rheumatism, hearing defect, asthma, 
malnutrition with generalized body weakness, hypertension and 
macular degeneration is denied.  

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for non-service-connected death pension is not 
established.  




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



